Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

	The drawings are objected to in that all boxes, i.e, (110-1, 120-1) on Figure 1 and (530) on Figure 6 should be labeled as their functions. Correction is required.

Claims Objection

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation “first clock circuit” in claims 1, 9 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not understood what the “program codes” are and how these codes can perform the functions as recited in claims 9-16 since the present specification does not show in detail these codes and disclose how they can perform these recited function. Clarification or correction are required.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



        In claim 1, the recitation  “a first clock circuit” on line 5 and “data” on line 4 is confusing because it is unclear if this is additional “circuit” and “data” or a further recitation of the previously claimed “circuit” on line 1 and “information” on line 2. It is unclear how the information can “define” a time window  on line 3, how the first clock signal can be “provided” for the data transmission, and how  the clock circuit can be “enabled” on line 5 since no enabling means is seen on this  claim. Also, the recitation of limitation: “receiving . . . and” on lines 2-4 and “enabling . . . node” on lines 5-7 is confusing, i.e.,   it is unclear how the first node  can receives the information from the second node  and transmits the data to the second node  since the “data” is  the “information”, and  how this limitation is read on the preferred embodiment. Insofar as understood, no such first clock circuit is seen on the drawings. The same is true for claims 2-17.
In claim 9, it is unclear how the computer can “cause” the device to receive and to enable since it is not connected anything. 


         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-17 are rejected under 35 USC 102 (a((2) as being anticipated by  Valcarenghi et al (“Energy . . . How?”, IEEE Network, November/December 2012, pp, 61-68) cited on the IDS filed on 10/14/2021.  
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claims 1, 9 and 17, as the best construed,  Valcarenghi et al  discloses the circuit as shown on Figures 1-12  comprising:
- a network; 
- a computer and program (not shown) for causing:
-receiving (see Fig. 2, Optical receiver), at a first node of a network (see Fig. 2, ONU), time window information from a second node of the network (see Fig. 2, OLT), the time window 
-enabling, at least partly based on the time window information, a first clock
circuit (not shown) of the first node to provide a first clock signal for data transmission from
the first node to the second node (see [0031].
Regarding to claims 2 and 10, inherently, the enabling the first clock circuit comprises:
determining whether there is data to be transmitted to the second node; and
according to a determination that there is data to be transmitted, enabling the first
clock circuit at least partly based on the time window information.
Regarding to claims 3 and 11, further comprising recovering an inherent reference clock signal from data transmitted from the second node to the first node; and generating the first clock signal based on the recovered reference clock signal.
Regarding to claims 4 and 12, inherently, generating, based on the reference clock signal, a second clock signal using a second clock circuit, the second clock signal being used for data transmission from the second node to the first node, the second clock circuit being different from the first clock circuit.
Regarding to claims 5 and13, wherein the time window information indicates at least one of:
a reference point of the time window; duration of the time window; and relationship between the reference point and the duration. |
Regarding to claims 6 and 14,  inherently,  receiving the time window information comprises receiving a control message transmitted from the second node; and extracting the time window information from the control message.

Regarding to claims 8 and 16,  wherein the first node is an optical network unit and the second node is an optical line terminal. 
 
Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.



/DINH T LE/Primary Examiner, Art Unit 2842